Citation Nr: 1040251	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-17 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1981 to October 
1981, with additional service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
from December 2004 and April 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge 
in May 2010.  A transcript of the hearing is of record.

In the May 2001 hearing, the Veteran appeared to 
reasonably raise claims to reopen entitlement to service 
connection for diabetes mellitus and hypertension, both as 
secondary to her service-connected disabilities.  However, 
these issues have not yet been adjudicated by the Agency 
of Original Jurisdiction (AOJ) and, therefore, the Board 
does not have jurisdiction over them.  Accordingly, the 
issues are hereby referred to the AOJ for appropriate 
action.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

In May 2010, prior to the promulgation of a decision in the 
current appeal, the Veteran asked that her claims for entitlement 
to service connection for a right hip disorder and left hip 
disorder be withdrawn from appellate review.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal in 
the claim for service connection for a right hip disorder have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2009).

2.  The criteria for the withdrawal of the substantive appeal in 
the claim for service connection for a left hip disorder have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2009).






(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (2009).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 20.101, 20.202 (2009).

During a May 2010 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that she desired to withdraw her 
claims for entitlement to service connection for a right hip 
disorder and left hip disorder.  The Board acknowledges that, 
although she orally withdrew this claim on the record during the 
May 2010 hearing, the withdrawal was reduced to writing when the 
hearing testimony was transcribed.  Tomlin v. Brown, 5 Vet. App. 
355 (1993) (hearing testimony, when reduced to writing, can 
constitute a notice of disagreement). 

In view of the Veteran's expressed desire, the Board concludes 
that further action with regard to these issues is not 
appropriate.  The Board does not have jurisdiction over the 
withdrawn issues, and, the claims for entitlement to service 
connection for a right hip disorder and entitlement to service 
connection for a left hip disorder are hereby dismissed.





ORDER

The claim for entitlement to service connection for a right hip 
disorder is dismissed without prejudice.

The claim for entitlement to service connection for a left hip 
disorder is dismissed without prejudice.


REMAND


Unfortunately, a remand is required in this case to ensure that 
there is a complete record upon which to decide the Veteran's 
claim of entitlement to TDIU so that she is afforded every 
possible consideration.  Specifically, the Board finds that 
further development is necessary prior to adjudicating the claim.

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010).  In this case, the Veteran is service connected for 
residuals of a right knee injury with moderate lateral 
instability (rated as 20 percent disabling), arthritis and 
limitation of motion of the right knee (rating as 10 percent 
disabling), and left knee arthritis (rated as 10 percent 
disabling).  However, there is insufficient evidence of record 
regarding whether her service-connected disabilities, alone or in 
aggregate, render her unable to secure or follow a substantially 
gainful occupation.  

In this case, the Veteran has submitted statements of 
unemployability, asserting that she has been unable to work since 
2004 as a result of her service-connected disabilities.  In 
support of her claim, she submitted a January 2005 letter from 
her chiropractor that stated that she was permanently disabled 
due to a back condition but that he felt that her current 
condition was "complicated by her injuries from the service."  
However, her initial Medical Report filed in conjunction with the 
California Public Employees' Retirement Law indicated that she 
became unable to work in June 2004 due to a injury occurring on 
February 2002, manifested by symptoms of neck pain, mid-back 
pain, shoulder ache, and muscle spasm, and there was no mention 
of any knee involvement.  Moreover, according to a January 2006 
VA examination, it was noted that it was "difficult to determine 
. . .  from [the Veteran's] history" whether the  medical 
disability was the result of a back disorder, her service-
connected knee disability, or a combination of both.  In light of 
the evidence of record, a specific VA examination and opinion is 
required to determine, to the extent possible, that any of the 
Veteran's service-connected knee disabilities precludes 
substantially gainful employment.

Further, the Board notes that the RO has not obtained records 
from the Social Security Administration (SSA).  The Board fully 
recognizes that VA is required to obtain relevant records held by 
any Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 
5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006).  Indeed, the Court has held that where there has been a 
determination with regard to SSA benefits, the records concerning 
that decision must be obtained, if relevant.  Tetro v. Gober, 14 
Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. 
Cir. 2010) (there is no duty to get SSA records when there is no 
evidence that they are relevant).  In this case, the Veteran 
submitted a January 2009 SSA decision indicating an award of 
benefits because she was unable to work due to a number of 
conditions, to include right and left knee "severe 
osteoarthritis."  As records considered in conjunction with this 
determination are reasonably relevant to this claim, the RO 
should attempt to obtain SSA documentation on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an updated copy of the Veteran's 
Social Security Administration records, 
including the 2009 decision and the medical 
evidence used to determine disability 
eligibility.  Any negative response should be 
documented in the claims folder.

2.  Thereafter, the Veteran should be 
scheduled for a VA examination to determine 
whether, without regard to her age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that her service-connected disabilities of a 
right knee injury with moderate lateral 
instability (rated as 20 percent disabling), 
arthritis and limitation of motion of the 
right knee (rating as 10 percent disabling), 
and left knee arthritis (rated as 10 percent 
disabling), either alone or in the aggregate, 
render her unable to secure or follow a 
substantially gainful occupation.  

A copy of the entire claims file should be 
made available to the examiner in conjunction 
with the examination.

All opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the requested opinion cannot be 
made without resorting to speculation, the 
examiner must state this and specifically 
explain why such opinion cannot be provided 
without resort to speculation.

3.  The claim for TDIU should then be 
readjudicated by the agency of original 
jurisdiction.  If the benefit sought on 
appeal is not granted, a supplemental 
statement of the case shall be issued, and 
the Veteran and her representative should be 
provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should be then 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


